Citation Nr: 0839600	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  07-10 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from May 8, 1970 to June 24, 1970.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 2006 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin which denied the veteran's claim of entitlement to 
service connection for a skin disability.  The veteran filed 
a notice of disagreement in regards to the July 2006 rating 
decision.  He requested review by a decision review officer 
(DRO).  The DRO conducted a de novo review of the claim and 
confirmed the RO's findings in a February 2007 statement of 
the case (SOC).  
The appeal was perfected with the submission of the veteran's 
substantive appeal (VA Form 9) in March 2007.

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  


REMAND

The veteran is seeking entitlement to service connection of a 
skin disability.  

The Board initially notes that in denying the veteran's 
claim, the RO asserted the veteran's skin disability was not 
a result of herbicide exposure from Vietnam service.  See 38 
C.F.R. § 3.307(a)(6)(2008).  The veteran acknowledges that he 
did not serve in Vietnam.  He does not contend that his 
current skin problems are not the result of herbicide 
exposure but are instead a direct result of his military 
service.  
See the March 20, 2007 substantive appeal.  Accordingly, 
presumptive service connection based on herbicide exposure 
will not be addressed in the instant case.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

With respect to Hickson element (1), the record shows a 
current diagnosis of acne keloidalis nuchae.  With respect to 
Hickson element (2), a May 1970 service medical record 
demonstrates the presence of fine vesicular-like lesions on 
the veteran's hands and ears.    

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
service connection claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; 
(3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service; and (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  

This case presents certain medical questions which cannot be 
answered by the Board.  These questions concern the 
relationship, if any, between the veteran's current skin 
disorder and the presence of fine vesicular-like lesions on 
the veteran's hands and ears during service.  These questions 
must be addressed by an appropriately qualified medical 
professional.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 
(1999) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].

A medical opinion is therefore necessary.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2008) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Accordingly, the case is REMANDED to the Veterans benefits 
Administration (VBA) for the following action:

1.  VBA should arrange for a 
physician to review the veteran's VA 
claims folder and provide an opinion, 
based on the veteran's medical 
history, as to whether it is as 
likely as not that the veteran's 
current skin disorder is related to 
his military service.  If physical 
examination of the veteran and/or 
diagnostic testing are necessary to 
render an informed opinion, such 
should be scheduled.  A report should 
be prepared and associated with the 
veteran's VA claims folder.

2.  When the above development has been 
completed, and after having accomplished 
any additional evidentiary or procedural 
development which it deems to be 
necessary, VBA should readjudicate the 
claim.  If the claim remains denied, VBA 
should provide the veteran with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

